DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s confirmation of the election without traverse of Group I, claims 1-21, 23-30, and 32-34, in the reply filed on 3/24/22 is acknowledged.

Specification
The amendment filed 3/24/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Figure 27, which has been added to the drawings, the Brief Description of the Drawings, and paragraph 0132 constitutes new matter, as the original disclosure does not provide support for the provision of the two different configurations of raised features (folded and fused portions and a portion having two ends attached with a middle section unattached). The arrangement of these raised features on opposite sides of the screen and in combination with each other, as shown in Figure 27 is not supported in the original disclosure. Applicant points to claim 13 for support of these features, but claim 13 only recites details of the flexible strip forming the raised feature, and does not support the location of the flexible strip raised feature relative to the folded and fused raised feature. Each of the locations in the specification directed to the different types of raised features discuss only the respective raised feature without disclosing a configuration in which they are used together, including the positioning of the features on opposite sides of the screen.
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to because newly submitted Figure 27 introduces new matter, as noted with respect to the Specification objection above. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 32 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending Application No. 16/429345 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claim 32 of the instant application are anticipated by each of claims 1 and 10 of the reference application. The claims of the reference application recite substantially identical limitations, or functional equivalents when compared to claim 32 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
It is noted that the statutory double patenting rejections over claims 18-20 of copending Application No. 16/429345 are withdrawn, as claims 18-20 have been canceled in the copending application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Studney (U.S. Patent Application Publication No. 2007/0199665).
Regarding claim 23, Studney discloses a fenestration assembly comprising:
a lower sash (34) including:
a first upper rail (upper rail of the lower sash 34, shown in Figures 1 and 3);
a first lower rail (lower rail of the lower sash 34, shown in Figures 1 and 3);
two first stiles connecting the first upper rail to the first lower rail (the side stiles are shown in at least Figure 1 connecting the upper rail to the lower rail); and
a first window pane (44; in the lower sash 34) surrounded by the first upper rail, the first lower rail, and the two first stiles [FIG. 1];
an upper sash (32) including:
a second upper rail (upper rail of the upper sash 32, shown in Figures 1 and 3);
a second lower rail (lower rail of the upper sash 32, shown in Figures 1 and 3);
two second stiles connecting the second upper rail to the second lower rail (the side stiles are shown in at least Figure 1 connecting the upper rail to the lower rail); and
a second window pane (44; in the upper sash 32) surrounded by the second upper rail, the second lower rail, and the two second stiles [FIG. 1];
a frame (40) surrounding the upper sash and the lower sash [FIG. 1], the frame including:
a head (upper rail member of the frame 40);
a sill (lower rail member of the frame 40); and
two jambs connecting the head to the sill (the jambs are shown in Figure 1 as the vertical side members of the window frame, connecting the upper rail to the lower rail), each of the two jambs forming a first slot and a second slot (slots are shown in Figures 30 and 31 being defined in the side jambs of the frame; Figure 6 further depicts separate first and second slots at 92 and 93, and paragraphs 0082-0084 disclose use of the slots shown in Figures 30-31 in the embodiment of Figure 6), the first slots and the second slots extending lengthwise along at least a portion of the jamb between the head and the sill [FIG. 30], the first sash and the second sash slideably engaged with the two jambs (paragraph 0054) wherein the first slots include structures defining gaps adjacent to the first lower rail of the lower sash and the second slots include structures defining gaps adjacent to the second upper rail of the upper sash (gaps are defined at the opening of the slots through which the screen extends as shown in Figures 30 and 31 at least between the engaging member 352 and the brush 366; Figure 30 further shows the respective gap adjacent to the first lower rail of the lower sash, and a corresponding structure is provided adjacent to the second upper rail of the upper sash);
at least one screen assembly (36) mounted in at least one of: the head or the sill (Figure 3 depicts the screen assembly 36 mounted in the head), the at least one screen assembly including:
a roller assembly (roller of the screen assembly 36) substantially hidden from view (the roller assembly is hidden from view in at least the closed position shown in Figure 2); and
a screen material (48) attached to the roller assembly, the screen assembly configured to wind the screen material around the roller assembly and to permit the screen material to unwind from the roller assembly under tension applied to an end of the screen material (paragraph 0056), edges of the screen material extending into the first slots or the second slots of each of the two jambs (paragraph 0082); wherein the end of the screen material is detachably coupled to the first lower rail of the first sash when the screen assembly is mounted in the sill (it is noted that only one screen assembly is required, mounted in either the sill or the head; since Studney discloses a screen assembly mounted in the head, the mounting in the sill is not positively required), and the end of the screen material is detachably coupled to the second upper rail of the second sash (via rubber member 50; paragraph 0055; paragraph 0057 further discloses a quick-release mechanism 69 that forms a detachable coupling) when the screen assembly is mounted in the head [FIG. 3]; and
a check rail seal (376) projecting from the second lower rail toward the lower sash or projecting from the first upper rail toward the upper sash [FIGS. 35, 36], the check rail seal extending a width of the first sash (paragraph 0086 discloses that the seal 376 extends a length of the sash--the term “length” in this disclosure corresponds to the claimed “width”). 
Regarding claim 24, Studney discloses that the check rail seal includes two stile notches, the two stile notches disposed at opposite ends of the check rail seal (Figure 36 depicts a plurality of spaced notched defined between the clusters of the brush 392; notches defined at the ends of the seal read on the broadly recited term “stile notches”, as the seal is capable of receiving a stile between said notches).
Regarding claim 25, Studney discloses that the check rail seal further includes at least one muntin notch disposed between the two stile notches and spaced apart from the two stile notches (Figure 36 depicts a plurality of spaced notched defined between the clusters of the brush 392; notches defined at intermediate positions on the seal read on the broadly recited term “muntin notches”, as the seal is capable of receiving muntins between said notches; it is further noted that muntins on the windows are not positively recited).
Regarding claim 26, Studney discloses that the check rail seal is configured to contact the lower window pane when the check rail projects from the second lower rail toward the lower sash (paragraphs 0086-0087 discloses that the brush 392 engages the window pane) or to contact the upper window pane when the check rail projects from the first upper rail toward the upper sash (paragraph 0086).
Regarding claim 27, Studney discloses that the check rail seal includes: a seal receptor (384) connected the second lower rail [FIGS. 34-36] or the first upper rail; and a seal strip including a plurality of monofilament fibers projecting from the seal receptor (paragraph 0086 describes the seal member as a brush, and Figure 36 depicts a fiber brush, which reads on the claimed term “monofilament fibers”).

Claim 32 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farntrog (U.S. Patent No. 9,556,670).
Regarding claim 32, Farntrog discloses a screen assembly (10) for a fenestration assembly, the fenestration assembly including frame (21) and a sash (22) slideably engaged with the frame, the screen assembly comprising:
a roller assembly (41);
a control bar (12) configured to extend beyond the sash, the control bar including a ferromagnetic material (12b); and
a screen material (13) attached to the roller assembly, an end of the screen material is connected to the control bar [FIG. 5], the screen assembly configured to coil the screen material around the roller assembly and to permit the screen material to uncoil from the roller assembly under tension applied to move the control bar away from the roller assembly (spring 42 provides tension to the screen to enable winding of the screen, and engagement of the control bar when the window is moved enables unwinding), wherein the screen assembly is configured so that the control bar automatically attaches to a magnet of the sash when the sash is closed (Figure 2 depicts the control bar held in place by magnetic engagement; column 3, lines 34-41 discloses positioning of the roller assembly housing in the sill such that the magnet attaching the control bar to the sash is positioned on the sash; column 4, line 55-column 5, line 12 discloses automatic connection between the control bar and the magnet when the window is closed; Figures 3 and 5 also depict the magnets 23a in direct alignment with the lead bar 12 of the screen, which will inherently result in automatic engagement when the window is closed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 17-20, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Holevas (U.S. Patent No. 6,470,947) in view of Lin (U.S. Patent No. 8,997,831), hereinafter referred to as Lin ‘831.
Regarding claim 1, Holevas discloses a fenestration assembly comprising:
a sash (22);
a frame surrounding the sash [FIGS. 1, 3], the frame including:
a top portion (25);
a bottom portion (30); and
two jambs connecting the top portion to the bottom portion (the jambs are shown in Figures 1-4 as the vertical side members of the window frame, connecting the upper rail 25 to the lower rail 30), each of the two jambs forming a first slot extending lengthwise along at least a portion of the jamb between the top portion and the bottom portion (slots are defined by the channels 210, which are shown extending lengthwise in at least Figure 3 and described in column 3, lines 28-37), each first slot including a screen edge retention feature [FIG. 4] (see annotated drawing below) extending along a portion of the first slot, the sash slideably engaged with the two jambs (column 3, lines 12-17); and
at least one screen assembly (50) mounted in at least one of: the top portion and the bottom portion [FIG. 1], the at least one screen assembly including:
a roller assembly (51) substantially hidden from view (column 2, line 64-column 3, line 4);
a screen material (52) attached to the roller assembly, an end of the screen material detachably coupled to the sash (via clip 54; the clip is described as a continuous clip and depicts a structure in Figure 2 enabling detachment by removal of the shown fastener; the screen can also be detached by cutting the screen or the clip--it is noted that the details of the detachable coupling are not recited in the claims), the screen assembly configured to wind the screen material around the roller assembly and to permit the screen material to unwind from the roller assembly under tension applied to the end of the screen material by moving the sash away from the roller assembly (column 2, line 64-column 3, line 4 discloses a spring loaded system for the roller that applies tension to the screen), edges of the screen material extending into the first slot of each of the two jambs (column 3, lines 28-37) [FIG. 4]; and
a plurality of raised features (200), at least one of the plurality of raised features attached to each of the edges of the screen material and extending along a portion of the edges of the screen material [FIG. 4], the raised features configured to engage the screen edge retention features and retain each of the edges of the screen material at least partially within the first slot of each of the two jambs (column 3, lines 28-37; the raised features 200 are also shown engaging the lips of the opening 220 in Figure 4, which correspond to the claimed screen edge retention features).

    PNG
    media_image1.png
    338
    448
    media_image1.png
    Greyscale

Holevas does not disclose that the screen edge retention features do not extend along portions of the first slots adjacent to the sill or along portions of the first slots adjacent to the head. 
Nonetheless, Lin ‘831 discloses screen edge retention features (inwardly extending flange shown in the annotated drawing above), wherein the screen edge retention features do not extend along a portion of the first slots adjacent to the base rail (3; Figures 4, 6, and 7 depict the screen edge retention features terminating at the end of the side rail 2 adjacent to the guide unit 5 to permit unfolding of the screen edges).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the screen edge retention features of Holevas to not extend along a portion of the slot, as taught by Lin ‘831, in order to enable a folding and unfolding of the edges of the screen, so as to provide continuous edge retention as well as a compact configuration when rolled up on the roller.
Regarding claim 3, Holevas discloses that at least one of the raised features attached to each of the edges of the screen material is adjacent to the end of the screen material [FIG. 3] (column 3, lines 28-37).
Regarding claim 6, Holevas discloses that the sash is a first sash, and the fenestration assembly further includes a second sash (the second sash, also identified with reference number 22, is shown in Figure 1);
each of the two jambs further forming a second slot extending lengthwise along at least a portion of the jamb between the top portion and the bottom portion (column 3, lines 28-37 discloses guide channels 210 being provided at the bottom of the assembly for the first screen--corresponding to the claimed first slots--and guide channels 210 being provided at the top of the assembly for the second screen, corresponding to the claimed second slots), the second sash slideably engaged with the two jambs (column 3, lines 12-17) [FIG. 1]; and
the at least one screen assembly is a first screen assembly and a second screen assembly (the first and second screen assemblies are each shown in Figure 1), wherein the second screen assembly comprises screen material including edges [FIG. 1], wherein the first screen assembly is mounted in the bottom portion and the second screen assembly is mounted in the top portion [FIG. 1]; the edges of the screen material of the second screen assembly extending into the second slot of each of the two jambs (column 3, lines 28-37).
Regarding claim 17, Holevas discloses a fenestration assembly comprising:
a sash (22);
a frame surrounding the sash [FIGS. 1, 3], the frame including:
a head (25);
a sill (30); and
two jambs connecting the head to the sill (the jambs are shown in Figures 1-4 as the vertical side members of the window frame, connecting the upper rail 25 to the lower rail 30), the sash slideably engaged with the two jambs (column 3, lines 12-17), each of the two jambs including:
a first slot extending lengthwise along a portion of the jamb from the sill and toward the head (slots are defined by the channels 210, which are shown extending lengthwise in at least Figure 3 and described in column 3, lines 28-37); and;
a screen assembly (50) mounted in the sill [FIG. 1], the screen assembly including:
a roller assembly (51) substantially hidden from view;
a screen material (52) attached to the roller assembly, an end of the screen material coupled to the sash, the screen assembly configured to wind the screen material around the roller assembly and to permit the screen material to unwind from the roller assembly (column 2, line 64-column 3, line 4 discloses the roller assembly configured to allow winding and unwinding of the screen), edges of the screen material extending into the first slot of each of the two jambs (column 3, lines 28-37).
Holevas does not disclose that the first slot includes a chamfered portion and a transition portion, or a rethreading slot.
Nonetheless, Lin ‘831 discloses a screen assembly comprising a first slot (the slot is defined by the guide rail 2 and the corresponding guide unit 5), the first slot including a chamfered portion (5121) at an end of the first slot adjacent to a respective base rail (3) the chamfered portion on a surface of the first slot nearest an interior-facing surface of the side rail (the interior facing surface is defined by the face of the guide groove 511 defined by the top wall 513, shown at the open end 5111 in Figure 6); and a transition portion (512) between the chamfered portion and a remainder of the first slot [FIGS. 4, 6, 7]; and a rethreading slot (511) through an interior facing surface of a guide structure [FIG. 4] and into communication with a first slot (at 5112) disposed at an end of the side rail adjacent to the base rail at the interior-facing surface of the jamb [FIGS. 4, 6, 7].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the slot of Holevas to include the chamfered portion, transition portion, and rethreading slot taught by Lin ‘831, in order to allow for the use of folded edges for the raised features to retain the screen edges in the guide, while ensuring that the screen is able to wind up on the roller in a flat configuration. Providing folded edges also provides the obvious benefits of a continuous engagement between the slots and the edges of the screen material, which reduces tension on specific points of the screen and prevents wrinkles in the screen.
Regarding claim 18, Holevas, as modified by Lin ‘831, discloses that the rethreading slots but does not disclose that a height of each rethreading slot is approximately 1.5 inches or less.
Nonetheless, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. Modifying the height of the rethreading slot to be 1.5 inches or less would provide the obvious benefits of minimizing the size of the slot to ensure a compact configuration and reducing visual impact.
Regarding claim 19, Holevas discloses the first slot, but does not disclose the transition portion or the chamfered portion.
Nonetheless, Lin ‘831 discloses that the transition portion includes a surface curvature that blends chamfered portion with the remainder of the first slot [FIG. 6]. As described with respect to claim 17 above, it would have been obvious to have modified the first slot of Holevas to include the transition portion and chamfered portion taught by Lin ‘831, in order to enable a continuous screen edge retention configuration.
Regarding claim 20, Holevas discloses that the frame further includes a screen edge retention feature disposed within [FIG. 4] (see annotated drawing above, and extending along at least a portion of, the remainder of the first slot [FIG. 4]; and the screen assembly further includes a plurality of raised features (200), at least one of the plurality of raised features attached to each of the edges of the screen material and extending along a portion of the edges of the screen material, the raised features configured to engage the screen edge retention feature and retain each of the edges of the screen material at least partially within the first slot of each of the two jambs (column 3, lines 28-37; the raised features 200 are also shown engaging the lips of the opening 220 in Figure 4, which correspond to the claimed screen edge retention features).
Regarding claim 28, Holevas discloses a fenestration assembly comprising:
a sash (22);
a frame surrounding the sash [FIGS. 1, 3], the frame including:
a head (25);
a sill (30); and
two jambs connecting the head to the sill (the jambs are shown in Figures 1-4 as the vertical side members of the window frame, connecting the upper rail 25 to the lower rail 30), the sash slideably engaged with the two jambs (column 3, lines 12-17), each of the two jambs forming a first slot extending lengthwise along at least a portion of the jamb between the head and the sill portion (slots are defined by the channels 210, which are shown extending lengthwise in at least Figure 3 and described in column 3, lines 28-37), the first slot including:
a screen edge retention feature extending along a portion of the first slot [FIG. 4] (see annotated drawing above); and
at least one screen assembly (50) mounted in at least one of: the head and the sill [FIG. 1], the at least one screen assembly including:
a roller assembly (51) substantially hidden from view (column 2, line 64-column 3, line 4);
a screen material (52) attached to the roller assembly, an end of the screen material detachably coupled to the sash (via clip 54; the clip is described as a continuous clip and depicts a structure in Figure 2 enabling detachment by removal of the shown fastener; the screen can also be detached by cutting the screen or the clip--it is noted that the details of the detachable coupling are not recited in the claims), the screen assembly configured to wind the screen material around the roller assembly and to permit the screen material to unwind from the roller assembly (column 2, line 64-column 3, line 4 discloses the roller assembly configured to allow winding and unwinding of the screen), edges of the screen material extending into the first slots of each of the two jambs (column 3, lines 28-37) [FIG. 4]; and
a plurality of raised features (200), at least one of the plurality of raised features attached to each of the edges of the screen material and extending along a portion of the edges of the screen material [FIG. 4], the raised features configured to engage the screen edge retention features and retain each of the edges of the screen material at least partially within the first slots of each of the two jambs (column 3, lines 28-37; the raised features 200 are also shown engaging the lips of the opening 220 in Figure 4, which correspond to the claimed screen edge retention features).
Holevas does not disclose a bump projecting into the first slot, or that the screen edge retention features do not extend along portions of the first slot adjacent to the sill or the head.
Nonetheless, Lin ‘831 discloses a screen assembly comprising a bump [FIG. 5] (see annotated drawing below) projecting into a first slot (slot defined in side rail 2) adjacent to an end of the screen edge retention feature [FIG. 5], wherein respective screen edge retention features do not extend along a portion of the first slots adjacent to the base rail (3; Figures 4, 6, and 7 depict the screen edge retention features terminating at the end of the side rail 2 adjacent to the guide unit 5 to permit unfolding of the screen edges).

    PNG
    media_image2.png
    326
    598
    media_image2.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the slot and screen edge retention feature configuration of Holevas to include the bump and to not have the screen edge retention features extend along a portion of the slot, as taught by Lin ‘831, in order to provide a smooth surface in the location that the screen contacts the edge of the slot during movement, and to prevent snagging or scratching of the screen; and to enable a folding and unfolding of the edges of the screen, so as to provide continuous edge retention as well as a compact configuration when rolled up on the roller.
Regarding claim 29, Holevas discloses the screen edge retention features and positioning of the first slots adjacent to the head or the sill when the screen assembly is mounted in the head or the sill, but does not disclose bumps or that the screen edge retention features do not extend along a portion of the first slots adjacent to the sill or along a portion of the first slots adjacent to the head. 
Nonetheless, Lin ‘831 discloses screen edge retention features (inwardly extending flange shown in the annotated drawing above) and bumps, wherein the bumps are disposed adjacent to an end of the screen edge retention feature nearest to the base rail when the screen assembly is mounted, the bump (see annotated drawing above) configured to protect the screen material from abrasion against the end of the screen edge retention feature (the rounded surface defining the bump inherently provides at least a degree of protection against abrasion, as it prevents direct contact with sharp or angled corners).
As described with respect to claim 28 above, it would have been obvious to have modified slot of Holevas to include the bump taught by Lin, in order to provide a smooth surface in the location that the screen contacts the edge of the slot.

Claims 8, 9, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Holevas (U.S. Patent No. 6,470,947) in view of Lin (U.S. Patent Application Publication No. 2009/0178771), hereinafter referred to as Lin ‘771.
Regarding claims 8 and 15, Holevas discloses a fenestration assembly comprising:
at least one sash (22) including:
an upper rail (upper rail of the lower sash, shown in Figure 1);
a lower rail (lower rail 60 of the lower sash, shown in Figure 1);
two stiles connecting the upper rail to the lower rail (the side stiles are shown in at least Figures 3 and 4, and are understood to be connecting the upper rail to the lower rail in the conventional manner); and
a window pane surrounded by the upper rail, the lower rail, and the two stiles (the window pane is shown in each of Figures 1-4, which also depict the rails and stiles surrounding the window pane);
a frame surrounding the at least one sash [FIGS. 1, 3], the frame including:
a top portion (25);
a bottom portion (30); and
two jambs connecting the top portion to the bottom portion (the jambs are shown in Figures 1-4 as the vertical side members of the window frame, connecting the upper rail 25 to the lower rail 30), each of the two jambs forming a first slot extending lengthwise along at least a portion of the jamb between the top portion and the bottom portion (slots are defined by the channels 210, which are shown extending lengthwise in at least Figure 3 and described in column 3, lines 28-37), the sash slideably engaged with the two jambs (column 3, lines 12-17); and
at least one screen assembly (50) mounted in at least one of: the top portion or the bottom portion [FIG. 1], the at least one screen assembly including:
a roller assembly (51) substantially hidden from view (column 2, line 64-column 3, line 4); and
a screen material (52) attached to the roller assembly, the screen assembly configured to wind the screen material around the roller assembly and to permit the screen material to unwind from the roller assembly under tension applied to an end of the screen material (column 2, line 64-column 3, line 4 discloses a spring loaded system for the roller that applies tension to the screen), edges of the screen material extending into the first slot of each of the two jambs (column 3, lines 28-37) [FIG. 4];
wherein the end of the screen material is detachably coupled to the lower rail of the sash when the screen assembly is mounted in the bottom portion, and the end of the screen material is detachably coupled to the upper rail of the sash when the screen assembly is mounted in the top portion (via clip 54; the clip is described as a continuous clip and depicts a structure in Figure 2 enabling detachment by removal of the shown fastener; the screen can also be detached by cutting the screen or the clip--it is noted that the details of the detachable coupling are not recited in the claims); and
wherein the first slots include structures defining gaps adjacent to the lower rail of the sash when the screen material is detachably coupled to the lower rail of the sash, and the first slots include structures defining gaps adjacent to the upper rail of the sash when the screen material is detachably coupled to the upper rail of the sash (gaps are defined at the openings 220 of the slots shown in Figure 4).
Holevas does not disclose that the edges of the screen include folded and fused potions of the screen material.
Nonetheless, Lin ‘771 discloses a screen assembly having a screen material (52) with edges that include folded and fused portions of the screen material (paragraph 0021).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the screen material of Holevas to include the fused and folded portions taught by Lin ‘771, in order to provide better reinforcement of the edges to prevent frayed material.
Regarding claim 9, Holevas discloses that the at least one screen assembly further includes a plurality of raised features (200), at least one of the plurality of raised features attached to each of the edges of the screen material and extending along a portion of the edges of the screen material [FIG. 4]; and the first slot of each of the two jambs each include a screen edge retention feature extending along a portion of the first slot [FIG. 4] (see annotated drawing above), the screen edge retention features configured to engage the raised features and retain the edges of the screen material at least partially within the first slots (column 3, lines 28-37) [FIG. 4].
Regarding claim 11, Holevas discloses that at least one of the raised features attached to each of the edges of the screen material is adjacent to the end of the screen material [FIG. 3] (column 3, lines 28-37).
Regarding claim 12, Holevas discloses the plurality of raised features but does not disclose that they include a flat hook including a flexible material.
Nonetheless, Lin discloses a plurality of raised features comprising a flat hook (51) including a flexible material (513; paragraph 0020).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the raised features of Holevas to have a flat hook configuration, as taught by Lin, in order to provide a continuous engagement mechanism for the raised features, so as to prevent excessive pressure on specific points of the screen and prevent wrinkles in the screen.
Regarding claim 14, Holevas discloses that the at least one sash is a first sash and a second sash (two sashes 22 are shown in at least Figure 1);
each of the two jambs further form a second slot extending lengthwise along at least a portion of the jamb between the top portion and the bottom portion (column 3, lines 28-37 discloses guide channels 210 being provided at the bottom of the assembly for the first screen--corresponding to the claimed first slots--and guide channels 210 being provided at the top of the assembly for the second screen, corresponding to the claimed second slots), the second sash slideably engaged with the two jambs (column 3, lines 12-17) [FIG. 1]; and
the at least one screen assembly is a first screen assembly and a second screen assembly (two screen assemblies are shown in at least Figure 1), wherein the second screen assembly comprises screen material including edges [FIG. 1], wherein the first screen assembly is mounted in the bottom portion and the second screen assembly is mounted in the top portion [FIG. 1]; the edges of the screen material of the second screen assembly extending into the second slot of each of the two jambs (column 3, lines 28-37).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Holevas (U.S. Patent No. 6,470,947) in view of Lin ‘831 (U.S. Patent No. 8,997,831), as applied to claim 1 above, and further in view of Lin ‘771 (U.S. Patent Application Publication No. 2009/0178771).
Regarding claim 4, Holevas, as modified above, discloses the plurality of raised features but does not disclose that they include a flat hook including a flexible material, or folded and fused portions of the screen material.
Nonetheless, Lin ‘771 discloses a plurality of raised features comprising a flat hook (51) including a flexible material (513; paragraph 0020). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the raised features of Holevas to have a flat hook configuration, as taught by Lin, in order to provide a continuous engagement mechanism for the raised features, so as to prevent excessive pressure on specific points of the screen and prevent wrinkles in the screen.
Regarding claim 7, Holevas, as modified above, discloses the edges of the screen material but does not disclose that they include folded and fused portions of the screen material.
Nonetheless, Lin ‘771 discloses a screen assembly having a screen material (52) with edges that include folded and fused portions of the screen material (paragraph 0021).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the screen material of Holevas to include the fused and folded portions taught by Lin ‘771, in order to provide better reinforcement of the edges to prevent frayed material.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Holevas (U.S. Patent No. 6,470,947) in view of Lin ‘831 (U.S. Patent No. 8,997,831), as applied to claim 1 above, and further in view of Enssle (U.S. Patent No. 6,394,173).
Regarding claim 5, Holevas, as modified above, discloses that the plurality of raised features but does not disclose that they include a flexible strip having two ends.
Nonetheless, Enssle discloses a screen assembly having a plurality of raised features comprising a flexible strip (2) having two ends (3, 4), the flexible strip attached to the edge of the screen material at the two ends and unattached to the edge of the screen material between the two ends forming a raised hump (5) [FIG. 1].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the raised features of Holevas to have the raised configuration taught by Enssle, in order to provide a secure connection with a raised portion that still enables consistent winding of the raised portion onto the cylindrical roller.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Holevas (U.S. Patent No. 6,470,947) in view of Lin ‘771 (U.S. Patent Application Publication No. 2009/0178771), as applied to claim 8 above, and further in view of Lin (U.S. Patent No. 8,997,831), hereinafter referred to as Lin ‘831.
Regarding claim 10, Holevas, as modified above, discloses the screen edge retention features and positioning of the first slots adjacent to the head or the sill when the screen assembly is mounted in the head or the sill, but does not disclose that the screen edge retention features do not extend along a portion of the first slots adjacent to the sill or along a portion of the first slots adjacent to the head. 
Nonetheless, Lin ‘831 discloses screen edge retention features (inwardly extending flange shown in the annotated drawing above), wherein the screen edge retention features do not extend along a portion of the first slots adjacent to the base rail (3; Figures 4, 6, and 7 depict the screen edge retention features terminating at the end of the side rail 2 adjacent to the guide unit 5 to permit unfolding of the screen edges).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the screen edge retention features of Holevas, as modified above, to not extend along a portion of the slot, as taught by Lin ‘831, in order to enable a folding and unfolding of the edges of the screen, so as to provide continuous edge retention as well as a compact configuration when rolled up on the roller.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Holevas (U.S. Patent No. 6,470,947) in view of Lin ‘771 (U.S. Patent Application Publication No. 2009/0178771), as applied to claim 8 above, and further in view of Enssle (U.S. Patent No. 6,394,173).
Regarding claim 13, Holevas, as modified above, discloses that the plurality of raised features but does not disclose that they include a flexible strip having two ends.
Nonetheless, Enssle discloses a screen assembly having a plurality of raised features comprising a flexible strip (2) having two ends (3, 4), the flexible strip attached to the edge of the screen material at the two ends and unattached to the edge of the screen material between the two ends forming a raised hump (5) [FIG. 1].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the raised features of Holevas, as modified above, to have the raised configuration taught by Enssle, in order to provide a secure connection with a raised portion that still enables consistent winding of the raised portion onto the cylindrical roller.

Claims 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Holevas (U.S. Patent No. 6,470,947) in view of Lin ‘831 (U.S. Patent No. 8,997,831), as applied to claims 20 and 28 above, and further in view of Lichy (U.S. Patent No. 5,445,209)
Regarding claim 21, Holevas, as modified above, discloses each of the two jambs but does not disclose a low friction material strip or a resilient portion.
Nonetheless, Lichy discloses a screen assembly comprising first slots (slots defined by side rails 32) including a low friction material strip (66) disposed within, and extending along, each of the first slots opposite a screen edge retention feature (54), the low friction material strip including a resilient portion projecting toward the screen edge retention feature (the brush member 66 is resilient), the resilient portion not extending beyond an end of the screen edge retention feature nearest the base rail (72) [FIGS. 2, 4A].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the jambs of Holevas to include the low friction strip and resilient portion taught by Lichy, in order to ensure smooth and reliable movement of the screen while maintaining a weather seal.
Regarding claim 30, Holevas discloses the two jambs, the first slots, and the screen edge retention feature, but does not disclose a slot seal.
Nonetheless, Lichy discloses a screen assembly comprising first slots (slots defined by side rails 32) including a slot seal (66) disposed within, and extending along, each of the first slots opposite a screen edge retention feature (48) [FIG. 4A], the slot seal including a resilient portion projecting toward the screen edge retention feature (the brush member 66 is resilient), the resilient portion not extending beyond an end of the screen edge retention feature nearest the base rail (72) [FIGS. 2, 4A].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the slots of Holevas to include the slot seal and resilient portion taught by Lichy, in order to ensure smooth and reliable movement of the screen while maintaining a weather seal.

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Farntrog (U.S. Patent No. 9,556,670) in view of Rothbaum (U.S. Patent Application Publication No. 2011/0253571).
Regarding claims 33 and 34, Farntrog discloses the ferromagnetic material, but does not disclose that it is a martensitic or ferritic stainless steel, or type 416 stainless steel.
Nonetheless, Rothbaum discloses a ferromagnetic material comprising type 416 stainless steel (paragraph 0027; it is noted that type 416 stainless steel also reads on the claim limitation “martensitic or ferritic stainless steel”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the ferromagnetic material of Farntrog to be stainless steel, as taught by Rothbaum, in order to provide a durable and corrosion resistant material for the assembly, so as to improve longevity.

Response to Arguments
Applicant’s arguments, in combination with the amendments to the claims, with respect to the rejections under 35 U.S.C. 112(b) and the claim objections are persuasive. The rejections/objections are therefore withdrawn. Applicant’s acknowledgement of the double patenting rejection is also noted--the rejection must be maintained until the claims are amended to overcome the rejection or until a Terminal Disclaimer is filed. Applicant’s arguments with respect to the drawing objections are not found persuasive. As noted in the drawing and specification objections above, there is not sufficient support in the original disclosure for the structure shown in newly added Figure 27,
Applicant's arguments filed 3/24/22 with respect to the rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered but they are not persuasive.
With respect to claims 1, 3, and 6, applicant argues that Holevas fails to disclose screen retention features not extending along portions of the first slots adjacent the top or bottom portion, and that Holevas as modified by Lin ‘831 fails to disclose a detachable connection between the screen and the sash. This argument is not found persuasive. In the above rejection Holevas is not relied upon to disclose the arrangement of the screen retention features--rather Lin ‘831 discloses such features. Applicant has not set forth any arguments directed to the disclosure of Lin ‘831 as it pertains to claims 1, 3, and 6. The screen of Holevas is also a detachable connection, as set forth in the above rejection. The required structure of the detachable coupling is not set forth in the claims, so any structure that can be disassembled is considered to be detachable. Holevas discloses a clip connection and illustrates a connection that is capable of being detached, and therefore meets the requirements of the limitation.
With respect to claim 15, applicant argues that Lin ‘771 fails to disclose a folded and fused edge for a screen member. This argument is not found persuasive. Figure 7 of Lin clearly shows a folded edge on the screen member, and paragraphs 0021 and 0023 further disclose that the edges are formed by fusing plastic strips to the edges of the screen member, resulting in a fused edge. The claim limitation “folded and fused” does not require any additional structure, such as a fusing of the edge directly to the screen member. The edge of Lin ‘771 is both folded and fused, and therefore reads on the limitation.
With respect to claims 23-27, applicant argues that Holevas fails to disclose a detachable coupling between the rail and the screen member. As noted above, the connection of Holevas is capable of being detached, and therefore reads on the claim limitation “detachably coupled”.
With respect to claim 32, applicant argues that Farntrog fails to disclose an automatic connection between the control bar and the magnet when the sash is closed. This argument is not found persuasive. Farntrog discloses a direct alignment between the control bar and the magnet in at least Figures 3 and 5, wherein the control bar is positioned at the bottom edge of the sash and the magnet is positioned directly beneath said bottom edge such that the control bar will inherently automatically engage. The disclosure of Farntrog that applicant points to refers only to the attachment of the screen and roll to the window during assembly, not during operation. The structure disclosed by Farntrog and shown in the drawings inherently operates in the claimed manner.
With respect to claim 8, applicant argues that Holevas, as modified by Lin ‘771, fails to disclose a detachable coupling between the screen member and the sash, or gaps in the slots. The detachable coupling is addressed in the argument responses above. The gaps in the slots are broadly recited, and require only that a gap be formed in any portion of the slots. Holevas clearly discloses gaps in the slot at the openings thereof, through which the screen extends to engage the slots, in at least Figure 4. Applicant also has not specifically pointed out how the claimed gaps differ from the gaps provided in the slots taught by Holevas, and the gaps are not specifically required to be gaps in the screen retention features.
With respect to claims 5 and 13, applicant argues that Enssle fails to disclose raised features formed as a flexible strip having ends attached to the screen material and unattached between the two ends. Figure 1 of Enssle clearly depicts a flexible strip having the required structure, wherein end portions 3 and 4 are attached to the screen 1 and the portion 5 is not attached to the screen. This configuration is further described in column 2, lines 30-48. It is further noted that Enssle is only relied upon to teach the shape of the retention feature, and Holevas is relied upon to teach the operation and location of the screen retention features.
With respect to claim 10, applicant argues that Lin ‘831 fails to disclose a screen edge retaining feature that does not extend along a portion of the slots. This argument is not found persuasive, as at least Figure 4 of Lin ‘831 discloses a guide slot formed by the guide rail 2 that does not have screen edge retaining features along a portion of the slot adjacent to a base member. Applicant also does not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
With respect to claim 17, applicant argues that Lin ‘831 fails to disclose the required structure for the rethreading slot. This argument is not found persuasive, as Lin ’831 discloses a rethreading slot at 511, having the required structure as set forth in the rejection above. This rethreading slot is also shown facing toward an interior of the assembly in at least Figure 4, which reads on the claim limitations.
With respect to claim 28, applicant again argues that Holevas, as modified by Lin ‘831, fails to disclose a detachable coupling and screen edge retention features that do not extend along portions adjacent to the sill or head. These arguments are addressed with respect to claim 1 above.
Applicant’s arguments directed to claims not specifically addressed above are not found persuasive, as they do not clearly point out the patentably novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited, nor do they show how the amendments avoid such references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634